

117 HR 2151 IH: Hire Veteran Health Heroes Act of 2021
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2151IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Mr. Latta (for himself and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo identify and refer members of the Armed Forces with a health care occupation who are separating from the Armed Forces for potential employment with the Department of Veterans Affairs, and for other purposes. 
1.Short titleThis Act may be cited as the Hire Veteran Health Heroes Act of 2021. 2.Identification and referral of members of the armed forces with a health care occupation for potential employment with the department of veterans affairs during separation from the armed forces (a)IdentificationThe Secretary of Veterans Affairs, in consultation with the Secretary of Defense, shall identify members of the Armed Forces in a health care occupation during the separation of such members from the Armed Forces. 
(b)Referral of interested individuals 
(1)In generalIf a member of the Armed Forces identified under subsection (a) expresses an interest in working in a health care occupation within the Department of Veterans Affairs, the Secretary of Veterans Affairs shall refer the member to a recruiter of the Department for consideration of open positions in the specialty and geography of interest of the member. (2)TimingAny referral of a member of the Armed Forces conducted under paragraph (1) shall be made not earlier than one year before the separation of the member from the Armed Forces. 
(c)Rule of constructionAny identification of a member of the Armed Forces under subsection (a) or referral of such member under subsection (b) shall not be construed as a guarantee of employment of such member with the Department of Veterans Affairs. (d)ReportsNot later than each of one year and two years after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Secretary of Defense, shall submit to the appropriate committees of Congress a report on the efficacy of the identification and referral of separating members of the Armed Forces under this section. 
(e)DefinitionsIn this section: (1)Appropriate committees of congressThe term appropriate committees of Congress means— 
(A)The Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate; and (B)The Committee on Armed Services and the Committee on Veterans’ Affairs of the House of Representatives. 
(2)Health care occupationThe term health care occupation means an occupation for which an individual may be appointed for employment with the Department of Veterans Affairs under section 7401 of title 38, United States Code. 